Holcomb, J.
Respondent Hoage, as sheriff, under an execution,. levied upon certain personal property as the property of Sidney Rankin, son of appellant. Appellant made claim to the property levied upon as her own, filed her affidavit and bond, and the matter was duly heard in the court below. The trial court found against appellant’s claim of ownership, and rendered judgment in favor of respondents in the sum of $120.40.
Respondents move to dismiss the appeal. This motion must be denied on the rule stated in Gilbert Co. v. Husted, 50 Wash. 61, 96 Pac. 835.
*346The trial judge summed up the evidence at the conclusion of the trial very concisely. He stated:
“As I view the evidence in this case there is not anything to show that the title was in anybody but Sidney Rankin. The bill of sale undoubtedly ran to him because of the fact that the circumstances show that it was to Sidney Rankin as assignee or vendee. All that Mrs. Rankin knows about it is that somebody told her that it belonged to her. All the evidence tends to show that the property was that of Sidney Rankin, placed in a house in Olympia rented by him as a part of the property; he pays the taxes on it and leases it as his property, and there is nothing: in this record to show that it belongs to Mrs. Rankin or Josiah Rankin, except the statement of Mrs. Rankin that it belonged to her. ” ■
An examination of the statement of facts herein justifies the observations of the trial court and manifests that the judgment was correct.
Affirmed.
Main, C. J., Mackintosh, Bridges, and Mitchell, JJ., concur.